Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 6 as follows:
	“The compound of claim 4, wherein the compound further comprises an IL-2R ligand, an IL-2R ligand, or both an IL-2R ligand and an IL-2R ligand.”.

	Please amend claim 15 as follows:
	“The compound of claim 13, wherein the compound further comprises an IL-2R ligand, an IL-2R ligand, or both an IL-2R ligand and an IL-2R ligand.”.

	Please amend claim 26 as follows:
	“The compound of claim 24, wherein the compound further comprises an IL-2R ligand, an IL-2R ligand, or both an IL-2R ligand and an IL-2R ligand.”.

	The amendments are necessary to clarify that the IL-2R ligand and/or IL-2R ligand are in addition to the IL-2Rc ligand (i.e. further comprising).
Examiner Comments
	The restriction between any Groups requiring the particulars of the present claims is hereby withdrawn.

	Support for SEQ ID NO: 1051 can be found in SEQ ID NO: 248 and paragraph 1047 (i.e. NOT paragraph 1949 which does not exist in the present specification – only 1926 paragraphs).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER D STEELE/            Primary Examiner, Art Unit 1658